Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2132 Filed 07/21/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 United States of America,

                     Plaintiff,                 Case No. 18-20495
       v.
                                                Hon. David M. Lawson
 Ibraheem Izzy Musaibli,

                     Defendant.
                                  /

                 Post-Hearing Brief in Support of Defendant’s
        Motion to Suppress Custodial and Remote Messaging Statements

 I.    Mr. Musaibli’s Post-Arrest Statements Are the Product of Invalid and
       Involuntary Waivers of Rights.

            a. Mr. Musaibli’s in-flight Miranda waiver was involuntary.
       The Government bears the burden of proving that a defendant voluntarily,

 knowingly, and intelligently waived his rights under Miranda v. Arizona, 384 U.S. 436,
 475 (1966), to introduce said defendant’s custodial statements at trial. Furthermore, it
 must prove that the defendant’s waiver was an uncoerced choice; and the waiver must

 be done with full awareness of the rights “being abandoned and the consequences of
 the decision to abandon” such rights. Moran v. Burbine, 475 U.S. 412, 421 (1986). Courts
 are to consider the totality of the circumstances in determining whether the waiver was

 knowing and voluntary. Id.
       Mr. Musaibli was taken into custody on July 23, 2018, at approximately 10:20
 p.m. local time. Hearing Exh. A., FTOC Log. (Log times transposed +7 hours to Syrian

 time.) Mr. Musaibli’s post-arrest Miranda waiver was the product of an incredibly

                                            1
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2133 Filed 07/21/21 Page 2 of 11




 coercive environment which was created, maintained, and taken advantage of by
 arresting agents, including the “Foreign Transfer of Custody” (FTOC) team and FBI

 agents Wendy Kerner and Julius Nutter. That environment included:
        Mr. Musaibli being received by FTOC agents from Syrian Democratic Forces,
         in whose custody he had been since the beginning of July 2018. TR 6/21/21,
         ECF 163, PageID.1682.
        The transfer of custody occurred late at night. Exh. A.
        Mr. Musaibli was handcuffed and in sensory deprivation gear when FTOC
         took custody of him. TR 6/3/21 (Stepp/Alzner), ECF 155, PageID.1338-39,
         1417-18.
        FTOC agents immediately replaced the SDF restraints and sensory
         deprivation gear with their own, prior to putting Mr. Musaibli on the FTOC
         aircraft. Id.
        The sensory deprivation gear included blacked-out goggles, id., as well as ear
         coverings whose purpose in part was to keep Mr. Musaibli from becoming
         aware of others on the plane. Id., PageID.1332, 1389-90.
        Mr. Musaibli remained in restraints throughout the process of his return to
         the U.S., id., PageID.1358-59, which lasted over 23 hours, Exh. A.
        The sensory deprivation gear likewise remained on him except when
         questioned, id., eating, or using the bathroom, TR 6/3/21, ECF 155,
         PageID.1447-48.
        During the 23-hour transport process, Mr. Musaibli had only brief and
         intermittent periods of sleep, totaling no more than 3-4 hours. Exh. A.
        The interview occurred following a previous un-Mirandized custodial
         interview by FBI agents while Mr. Musaibli was still in SDF custody and could
         not refuse to answer questions. TR 06/21/21, ECF 163, PageID.1649-51.

       Mr. Musaibli was Mirandized at approximately 6:15 a.m. Syrian time, prior to his
 first in-flight interrogation. Ex. A. By then, FTOC/FBI agents had him in custody for

 8 hours, in restraints and sensory deprivation gear throughout. During that 8-hour
 period, Mr. Musaibli slept for a mere 23 minutes on one occasion and 58 minutes on
 another, the last period of sleep ending at 3:10 a.m. Syrian time. Id. While the witnesses

 testified that Mr. Musaibli did not appear to be sleep deprived, they had no basis on

                                             2
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2134 Filed 07/21/21 Page 3 of 11




 which to make that determination. The agents did not bother to confirm with the
 FTOC Log or others on the team how long he had slept prior to initiating questioning.

 TR 6/3/21 (Nutter), ECF 155, PageID.1552. They also did not know when or for how
 long he last had slept before being transferred by the SDF to FTOC custody, other than
 in some fashion the previous day. Id., PageID.1536-37.

       Certainly, Agents Kerner and Nutter knew that they were Mirandizing Mr.
 Musaibli at the equivalent of 6:15 a.m. Likewise, they knew of his restraints and sensory
 deprivation, and were on notice of his sleep deprivation, during the previous 8 hours

 (which was equivalent to the middle of the night for Mr. Musaibli). Agent Nutter
 acknowledged that sleep and sensory deprivation can be impairing to the point of
 rendering a person’s actions involuntary. Id., PageID.1531-32. It is instructive that

 FTOC agent Stepp told Mr. Musaibli to stop repeatedly dislocating his thumb, which
 Stepp knew could be a nervous reaction. Id., PageID.1402-03. It also is telling that Mr.
 Musaibli’s purported signature on the Miranda waiver form, Hearing Exh. C, is

 incomplete, and appears different from his signature provided 8 hours earlier on the
 FTOC property receipt, Exh. A, and on the waiver of right to prompt presentment,
 Hearing Exh. D, given just before landing in Gary, Indiana. Considering the totality of

 these circumstances, the Government has not met its burden of proving that any in-
 flight Miranda waiver was knowing and voluntary.
           b. Mr. Musaibli’s in-flight statements likewise were involuntary.

       As with a Miranda waiver, the Government bears the burden to prove by a
 preponderance of the evidence that a defendant’s statement is voluntary. Lego v. Twomey,
 404 U.S. 477, 487-89 (1972). When deciding whether a statement is involuntary, courts

                                            3
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2135 Filed 07/21/21 Page 4 of 11




 must consider the totality of circumstances. See Schneckloth v. Bustamonte, 412 U.S. 218,
 226 (1973). In the Sixth Circuit, courts should examine the record to see (1) if “the

 police activity was objectively coercive”; (2) if the coercion was sufficient to overbear
 the defendant’s will”; and (3) if the police misconduct was “the crucial motivating factor
 in the defendant’s decision to offer the statement.” United States v. Mahan, 190 F.3d 416,

 422 (6th Cir. 1999).
       Agents Kerner and Nutter interviewed Mr. Musaibli for almost 5 hours following
 their report of Mirandizing him at 6:15 a.m. Syrian time. TR 6/3/21, ECF 155,

 PageID.1537-38. A 5½ hour break then ensued, the equivalent of Mr. Musaibli’s
 afternoon, during which he slept for 1¾-2 hours and remained in sensory deprivation.
 Id., PageID.1538-39; Exh. A. The agents then reinterviewed Mr. Musaibli for another

 2-2½ hours. Exh. A. A third, 6-minute interview occurred 90 minutes later, shortly
 before arrival in Gary, during which Mr. Musaibli signed a waiver of prompt
 presentment. In between the second and third interviews, Mr. Musaibli did not sleep

 and remained in sensory deprivation.
       All told, Mr. Musaibli was interviewed for 7-8 hours over a 15-hour period
 (commencing 8 hours into the 23-hour plane journey), on intermittent sleep totaling no

 more than 3-4 hours over the entire 23-hour period, and during which he was
 restrained, and suffered sensory deprivation except while being questioned. Of critical
 importance, the almost-5-hour first interview commenced at 6:15 a.m. Syrian time, after

 8 hours of sensory deprivation in U.S. custody and an unknown amount of time in
 sensory deprivation during SDF transport custody prior to that, and with less than an



                                             4
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2136 Filed 07/21/21 Page 5 of 11




 hour and half of sleep broken up into two sessions. This very long initial interview
 undoubtedly influenced Mr. Musaibli to submit to the later reinterviews.

        The evidence strongly suggests that the agents not only knew that this
 environment was coercive, but manipulated and took advantage of it in order to obtain
 a confession. Email correspondence between Kerner and Nutter confirm that the

 purpose of them accompanying the FTOC team was, primarily, to obtain Mr. Musaibli’s
 confession. TR 6/3/21, ECF 155, PageID.1529-30; TR 6/21/21, ECF 163,
 PageID.1701-02. Nutter did not rationally and persuasively answer why Mr. Musaibli’s

 interrogations couldn’t have waited until he was rested and safely back on U.S. soil.
 TFO Kerner confirmed she could have waited until Mr. Musaibli’s return and
 interviewed him then, TR 6/21/21, ECF 163, PageID.1706, and he would not have

 suffered sensory deprivation before and after the questioning, id., PageID.1719-20.
 Although Nutter professed concern for others potentially in harm’s way in the Middle
 East to justify the in-flight questioning, he did not deny the emails which described that

 the primary purpose of the in-flight interviews was to obtain a confession from Mr.
 Musaibli. His concern about the exigency of these potential “others” also does not
 square with the fact that it took agents approximately a week to mobilize and travel to

 arrest Mr. Musaibli. Id., PageID.1683.
        Other facts also suggest manipulation. For instance, the case agents waited 4
 hours after Mr. Musaibli was transferred to the C-130 aircraft to begin questioning,

 during which he got no sleep and remained restrained and sensorily deprived (and,
 additionally, without food, which only was offered after the Miranda warning and the
 start of the first interrogation). Exh. A. The agents also did not record any of their three

                                              5
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2137 Filed 07/21/21 Page 6 of 11




 multiple in-flight interviews. TR 6/3/21, ECF 155, PageID.1502-03; TR 6/21/21, ECF
 163, PageID.1660. This decision may not have rested with the agents on the plane, but

 it was made by a superior FBI official. TFO Kerner acknowledged that the other
 rendition passenger on the flight was not interrogated. TR 6/21/21, ECF 163,
 PageID.1686. And in a different hearing, Abdelhamid Al-Madioum confirmed that he

 was not interrogated when he was returned to the U.S. from Syria. TR 6/28/21, ECF
 166, PageID.1949. FTOC Agent Stepp and Agent Nutter both acknowledged never
 interrogating a person domestically who was presented in sensory deprivation gear. TR

 6/3/21, ECF 155, PageID.1398, 1532-33. Stepp went further in suggesting that the
 justification for interrogating a sleep-deprived subject depended on whether there was
 imminent need. Id., PageID.1399-00.

       There is plenty of jurisprudence that upholds confessions given in response to
 tricks, even prevarications, by law enforcement, absent coercion. However, where the
 Government helps create, maintains, and manipulates what it knows is a coercive

 environment for the precise purpose of obtaining a confession (which the
 Kerner/Nutter emails explicitly confirm), they cannot sustain their burden of proving
 that the statement was free of that coercion. The security protocols necessitating

 restraints, sensory deprivation gear, and flying late at night are one thing, and likely
 justifiable; it is quite another thing, and unjustifiable, to conduct repeated custodial
 interrogations under such conditions. The Court should rule that Mr. Musaibli’s in-

 flight statements were involuntary.




                                            6
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2138 Filed 07/21/21 Page 7 of 11




           c. Mr. Musaibli’s post-flight statements likewise are inadmissible.
        Mr. Musaibli’s post-flight interview in Gary, Indiana, is inadmissible for at least

 three reasons. First, for the same reasons as outlined in Sec. I.a. above, the waiver of
 prompt presentment should be deemed involuntary notwithstanding the self-serving
 statements in the form about the waiver not having been coerced. The coercion

 practiced in obtaining Mr. Musaibli’s Miranda waiver, and his subsequent statements in
 response to interrogation, impacted his waiver of prompt presentment. Absent a valid
 waiver of either Miranda or prompt presentment, Mr. Musaibli should have immediately

 been taken before the nearest magistrate judge (9 miles from Gary) rather than
 reinterviewed. The case agents were far beyond the 6-hour “safe harbor” of 18 U.S.C.
 § 3501(c). And even if the initial 23 hours of travel were necessary, further delay upon

 arrival in Gary was not. Corley v. United States, 556 U.S. 303, 322 (2009); F.R.Cr.P 5(a).
        Second, Mr. Musaibli was not re-Mirandized prior to being reinterviewed post-
 flight. Rather, he was “reminded” of the rights that he did not knowingly/voluntarily

 waive 15 hours earlier. TR 6/3/21, ECF 155, PageID.1540-41. Although counsel has
 not found a case addressing the precise issue, it seems to follow that a Miranda waiver
 not proved to have been knowing and voluntary cannot be used to support a later

 alleged waiver based merely on a “reminder” of rights previously read.
        Third, for the same reasons as set out in Sec. I.b, statements provided in the
 reinterview should be deemed involuntary, or the purposeful fruit of the in-flight

 statements. Agent Nutter confirmed that the reinterview covered the same subjects as
 were addressed in-flight. TR 6/3/21, ECF 155, PageID.1540-42. Further, he confirmed
 that this reinterview, unlike the in-flight statements, was recorded. Id. It seems plain that

                                              7
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2139 Filed 07/21/21 Page 8 of 11




 the purpose of the reinterview was to leverage the in-flight statements already made,
 and record them.

       While not on all-fours, this tactic implicates United States v. Ray, 803 F.3d 244 (6th
 Cir. 2015) (adopting the plurality opinion in Missouri v. Seibert, 542 U.S. 600 (2004)).
 Although Ray addressed the admissibility of a Mirandized confession that closely

 followed an un-Mirandized one, the instant circumstances are similar: the Government
 seeks to admit statements following a Miranda “reminder” where the initial Miranda
 waiver was coerced. The continuity of interrogators, topics, timing, and the

 interrogators’ treatment of the reinterview in Gary as a continuation of the in-flight
 questioning all militate in favor of finding the Gary statements so tainted by the earlier
 involuntary statements as to be inadmissible.


 II.   The Government’s Continued Threats to Leave Mr. Musaibli in a Rapidly
       Deteriorating Warzone if He Did Not Admit to Voluntarily Joining ISIS
       Was Coercive Activity Deliberately Designed to Overbear His Will.
       In April 2018, Mr. Musaibli was trapped inside ISIS territory. At that time ISIS
 was being pushed into a smaller and smaller area by a combined assault of U.S. backed
 coalition forces on one side and Russian and Syrian forces on the other. TFO Kerner
 was aware of this desperate situation when she began communicating with Mr. Musaibli
 over messaging applications. TR 6/21/21 (Kerner), ECF 163, PageID.1674. As
 explained in Mr. Musaibli’s Brief in Support of Motion to Suppress, the record of the
 chats reveals that Kerner made repeated statements to Mr. Musaibli reminding him of
 the danger he was in. ECF 107, PageID.410-11. The record also reveals that Kerner
 repeatedly told Mr. Musaibli that she would not help him unless he admitted the truth.
 Id., PageID.412-15. The truth, as TFO Kerner saw it, required an admission from Mr.
 Musaibli that he travelled to Syria with the intent to voluntarily join ISIS. TR 6/21/21,

                                             8
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2140 Filed 07/21/21 Page 9 of 11




 ECF 163, PageID.1678. There is no dispute that Kerner repeatedly conditioned U.S.
 government assistance to help Mr. Musaibli exit a life-threatening situation on his
 making incriminating statements that could be used against him at trial.
        Threats against a suspect can render a statement involuntary and thus
 inadmissible at trial. Arizona v. Fulminante, 499 U.S. 279, 287 (1991). The voluntariness
 of a statement is determined by reviewing the totality of the circumstances. Schneckloth
 v. Bustamonte, 412 U.S. 218, 226 (1973). A defendant need not prove that his statement
 was involuntary, the burden is on the prosecution to prove voluntariness. Lego v. Twomey,
 404 U.S. 477, 487-89 (1972).
        TFO Kerner attempted to justify the threats against Mr. Musaibli by claiming
 that his admission was necessary so that they could sufficiently trust him enough to be
 able to render him assistance in escaping ISIS territory. This claim fails for two reasons:
 (1) she could never explain how this admission would give her confidence that he was
 sincere in escaping ISIS territory; and (2) there was never any aid available for Mr.
 Musaibli and he was simply instructed to turn himself into coalition forces.
        TFO Kerner testified that she was concerned Mr. Musaibli’s request for aid could
 be “some sort of trap.” TR 6/21/21, ECF 163, PageID.1611. She had to have a basic
 trust so that she would know that he was not a threat to those coming to rescue him.
 Id., PageID.1675. Although at one point Kerner thought Mr. Musaibli could be in
 Lebanon, one of her first questions to him was about his location. He told her he was
 in Susah, Syria. Telegram Communications Musaibli and Kerner, Exhibit B to
 Defendant’s Motion to Suppress, ECF 107-3, Sealed, Page 8/185. Given the realities
 on the ground and the rapid collapse of ISIS, Susah and the surrounding area was one
 of the few places where Mr. Musaibli could be located. Map of Operation Al-Jazeera
 Storm, Exhibit A to Defendant’s Motion to Suppress, ECF 107-2, PageID.428. TFO
 Kerner admitted that the only option ever available was for Mr. Musaibli to turn himself
 into SDF military forces. TR 6/21/21, ECF 163, PageID.1681.


                                             9
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2141 Filed 07/21/21 Page 10 of 11




        There never was a possibility of a U.S. force rescuing Mr. Musaibli. His admission
  to being an ISIS member would have no bearing on his ability to turn himself into the
  SDF. Id., PageID.1682. TFO Kerner’s claims that Mr. Musaibli’s admission to
  voluntarily joining ISIS would have been a watershed moment allowing her to trust Mr.
  Musaibli and formulate rescue plans are not credible. Kerner could not explain how this
  admission could make it less likely that his call for help was a trap. She knew early in
  their communications that he was in an area where the U.S. could offer no help. She
  sought his admission to voluntarily join ISIS in order to gain evidence for use at a
  criminal trial. She used his need to escape the collapsing ISIS territory and the threat
  death or capture by Syrian or Iraqi forces in an attempt to force him to make
  admissions. Such threats render his statements involuntary.

                                           Conclusion
        For all the reasons set forth in briefing, including the testimony taken during the
  evidentiary hearing, the Court should find that Mr. Musaibli’s statements should be
  suppressed.

                                               Submitted,


                                               s/James R. Gerometta
   John A. Shea (P37634)                       James R. Gerometta
   Counsel for Ibraheem I. Musaibli            Fabián Rentería Franco
   120 N. Fourth Avenue                        Counsel for Ibraheem I. Musaibli
   Ann Arbor, Michigan 48104                   FEDERAL COMMUNITY DEFENDER
   Phone: 734.995.4646                         613 Abbott Street, Suite 500
   Email: jashea@earthlink.net                 Detroit, Michigan 48226
                                               Email: james_gerometta@fd.org
                                               Phone: 313.967.5542
   Dated: July 21, 2021




                                            10
Case 2:18-cr-20495-DML-MKM ECF No. 170, PageID.2142 Filed 07/21/21 Page 11 of 11




                                  Certificate of Service

        On July 21, 2021, counsel filed Post-Hearing Brief in Support of Defendant’s
  Motion to Suppress Custodial and Remote Messaging Statements via CM/ECF, which
  should provide notification to opposing counsel registered to receive electronic notices.

                                                 s/James R. Gerometta
                                                 James R. Gerometta
